DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            M.C., the mother,
                               Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               No. 4D17-1931

                           [October 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No. 50-2015-DP-
300295-XXXX-MB.

   Gary L. Pickett, West Palm Beach, for appellant.

   Meridith K. Hall, Bradenton, for appellee.

   Sara E. Goldfarb, Sanford, for Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.